          Case 1:16-bk-12801          Doc 65 Filed 07/12/19 Entered 07/12/19 12:24:49                        Desc
                                      Notification of Deficiency Page 1 of 1
Form a0ndfcfl

                                            United States Bankruptcy Court
                                               Southern District of Ohio
                                            221 East Fourth Street, Suite 800
                                              Cincinnati, OH 45202−4133


In   Charles D. Shiveley                                      Case No.: 1:16−bk−12801
Re:  Denise C. Shiveley
            Debtor(s)                                         Chapter: 13
SSN/TAX ID:
     xxx−xx−9246
     xxx−xx−7905


                                         NOTIFICATION OF DEFICIENCY

The following deficiency was noted in your filing:


      In order for this case to be administered, it is necessary to file a Chapter 13 Plan within 14 days from the filing
      date of your petition or within 14 days from the date of conversion to a chapter 13.


   The PDF document does not match the docket text. Please file an amended document. Re: [64] The PDF
Document does not Match Docket Text.


      For future reference, a should be filed using


      The attached PDF document is unreadable. Please file an amended document. Re:


      The PDF document appears to be filed in an incorrect case. Please withdraw the document and file in the correct
      case or file an amended document. Re:


      Other Deficiencies:




Dated: July 12, 2019

                                                              FOR THE COURT:
                                                              Richard B. Jones
                                                              Clerk, U.S. Bankruptcy Court
